             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOANNE WOLFF, individually and on              No. 4:19-CV-01596
behalf of a class of similarly situated
individuals,                                   (Judge Brann)

            Plaintiff,

      v.

AETNA LIFE INSURANCE
COMPANY and THE RAWLINGS
COMPANY LLC,

            Defendants.

                                   ORDER

     AND NOW, this 2nd day of April 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motion to Dismiss the Amended Complaint (ECF No.

           12) is GRANTED IN PART and DENIED IN PART.

     2.    Defendants’ motion to dismiss is DENIED with respect to Count IV

           and Count V.

     3.    Defendants’ motion to dismiss is DENIED with respect to Count I

           and Count VI. However, the headings for Count I and Count VI are

           STRICKEN.

     4.    Defendants’ motion to dismiss is DENIED with respect to Count II.

           However, Count II is SUBSUMED BY Count III.
5.   Count VII, Count VIII, Count IX, Count X, Count XI, Count XII,

     Count XIII, Count XIV, and Count XV are DISMISSED with

     prejudice.

6.   With respect to Defendant The Rawlings Company LLC, Count III is

     DISMISSED without prejudice.

7.   Wolff’s claim for extra-contractual bad faith damages and her jury

     demand are DISMISSED.

8.   Plaintiff is given leave to file a second amended complaint consistent

     with this Order and accompanying Memorandum Opinion on or

     before April 16, 2020.

                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
